Citation Nr: 0824275	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected pension, for accrued benefits purposes.  

2.  Entitlement to VA nonservice-connected burial allowance 
and/or a plot or interment allowance.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran, who had active military service from January 
1943 to May 1945, died in August 2005.  The appellant is the 
daughter of the veteran.  She seeks the establishment of 
pension benefits for accrued benefits purposes, and 
reimbursement for the veteran's burial expenses.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 determinations from the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO) that denied the appellant's claims.


FINDINGS OF FACT

1.  Upon her application for pension and at the time of her 
death, the veteran had assets of over $68,000.00; her total 
monthly income was approximately $1,733.00

2.  Upon her application for pension and at the time of her 
death, the veteran's monthly living expenses, including 
nursing home care, were approximately $2,345.00.

3.  It is reasonable that some portion of the veteran's 
assets were to be consumed to pay for her maintenance.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime.

5.  The veteran died in August 2005, due to respiratory 
failure as a consequence of pneumonia.

6.  At the time of her death, the veteran was not receiving, 
nor was she found entitled to receive pension or compensation 
benefits.

7.  There was no claim or claims for compensation or pension 
pending at the time of death that would have resulted in an 
award of compensation or pension.

8.  The veteran did not die while in a VA medical center, 
domiciliary, or a nursing home, or at a facility under 
contract with VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment or care.

9.  The veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
he is not buried in a state or national cemetery.


CONCLUSIONS OF LAW

1.  The corpus of the veteran's estate precluded the payment 
of pension benefits prior to her death, thus eligibility for 
nonservice-connected pension, for accrued benefits purposes, 
is precluded.  38 U.S.C.A. §§ 1543, 5121 (West 2002); 38 
C.F.R. §§ 3.274, 3.275, 3.1000, (2007).

2.  The requirements for entitlement to a nonservice-
connected burial allowance and/or a plot or interment 
allowance are not met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 
2002); 38 C.F.R. §§ 3.1600, 3.1601, 3.1604, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks the payment of VA nonservice-connected 
pension benefits for accrued benefits purposes, as well as 
burial benefits for the burial of the veteran.  The appellant 
states that she should qualify for such payments because the 
veteran should have been found eligible for VA pension 
benefits.  She argues that the RO erred in determining that 
the veteran's net worth was sufficiently large to have 
allowed her to live off of those assets for a reasonable 
period of time.  She has stated that even though the veteran 
died soon after making application for pension, her life 
expectancy was such that she would have only had expendable 
assets amounting to $18,333.33 per year, which was not enough 
to fund her living expenses.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

Preliminary Matter: Duties to Notify & to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The appellant was not provided adequate notice prior to the 
initial adjudication of her claims.  Although that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In the March 2006 decision on appeal, the RO provided very 
specific notice to the appellant of the type of evidence 
needed to substantiate the underlying claims.  In the notice 
of disagreement submitted in February 2006, the appellant 
cited specific arguments in connection with her claims and 
referred to procedures and regulations.  The claim was 
subsequently readjudicated in the July 2006 statement of the 
case.  The appellant reiterated her arguments in a September 
2006 substantive appeal, demonstrating actual knowledge of 
the evidence necessary to substantiate her claims.  Given 
that, and based on the record as a whole, the Board finds 
that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate her claim, and as such, that she 
had a meaningful opportunity to participate in the 
adjudication of her claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 489. 

Nonservice-connected Pension for Accrued Benefits

Benefits to which a veteran was entitled at his or her death, 
based on evidence on file at the date of death, will be paid 
to survivors, as provided by law.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death. See 38 
U.S.C.A. § 5121(c).  

The appellant, who is the veteran's daughter, filed a claim 
for accrued benefits in December 2005, which was within one 
year after the veteran's death in August 2005.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, certain eligible persons may be paid 
periodic monetary benefits to which he or she was entitled at 
the time of death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when the veteran died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Persons eligible for such payments (which are paid to the 
first living person listed) include:  the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. § 3.1000(a)(1), (4).

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  
Generally, only evidence contained in the claims file at the 
time of the veteran's death will be considered when reviewing 
a claim for accrued benefits.  This includes service 
department and VA medical records, which are considered to be 
constructively in the claims file at the date of death, even 
though they may not physically be in the file until after 
that date.  Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993). 
See also VAOPGCPREC 6-93 and 12-94 and Conary v. Derwinski, 3 
Vet. App. 109 (1992).

Prior to her death, the veteran filed a claim for VA 
nonservice-connected pension benefits in July 2005.  Although 
the claims file contains a rating decision dated in August 
2005 that granted the claim, it appears that the RO was 
informed of the veteran's demise prior to the promulgation of 
that decision.  Therefore, this claim was still pending at 
the time of the veteran's death in August 2005 and will be 
decided for purposes of accrued benefits.  See 38 C.F.R. § 
3.160 (c) and (d).

Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

The veteran's personnel records indicate that she served in 
excess of 90 days and was honorably discharged from the U. S. 
Navy during World War II.  Thus the requirement for wartime 
service for nonservice-connected pension benefits were met.  
The medical evidence in the claims file documented that the 
veteran had diabetes mellitus, coronary artery disease, and 
dementia, and that the combination of those disabilities 
rendered the veteran permanently and totally disabled as 
required for pension. 

Thus, the remaining question is whether the veteran met the 
net worth requirements and had an annual income not in excess 
of the applicable maximum annual pension rate.  38 U.S.C.A. § 
1521; 38 C.F.R. §§ 3.3, 3.23, 3.274.

The underlying reason for paying pension is to financially 
assist those who need financial assistance.  A pension is not 
meant to be paid to those who are financially able to support 
themselves by virtue of their income and/or ability to 
utilize a portion of the corpus of their estate to support 
themselves.

VA law and regulations governing pension provide that pension 
will be denied or discontinued when the corpus of the estate 
of the veteran, and of the veteran's spouse, if applicable, 
is such that under all the circumstances, including 
consideration of the annual income of the veteran, the 
veteran's spouse, and the veteran's children, it is 
reasonable that some part of the corpus of such estates be 
consumed for the veteran's maintenance.  38 U.S.C.A. § 
1522(a); 38 C.F.R. § 3.274(a).  The terms "corpus of estate" 
and "net worth" mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the appellant, except the appellant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the appellant's 
reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include:  
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d).

38 C.F.R. § 3.271 provides that in computing income, payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272. 38 C.F.R. 
§ 3.272 does not exclude income from annuities, stocks, 
bonds, mutual funds, bank funds, Social Security payments, or 
retirement income.

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

When the veteran (acting through the appellant as her 
attorney in fact) made application for pension in July 2005, 
she reported assets of over $68,000.00; her total monthly 
income was approximately $1,733.00 derived from a railroad 
retirement plan and social security.  At the time, the 
veteran's monthly living expenses, as subsequently confirmed 
by the appellant in her notice of disagreement, were 
approximately $2,345.00 for nursing home care.  The veteran's 
age was noted to be 84 and her life expectancy was noted to 
be 6.2 additional years.  

In denying the pension claim for accrued benefits purposes, 
the RO determined that despite the fact that monthly expenses 
exceeded monthly income, she still had enough assets to 
offset any additional expenses that she might incur over the 
upcoming years.  Thus, the determination concluded that a 
grant of pension would only serve to maintain the veteran's 
estate and the corpus of estate was a bar to benefits.

In this analysis, it is first noted that the veteran's assets 
were easily convertible into cash, and the appellant has not 
argued otherwise.  Secondly, it is noted that if one were to 
divide the veteran's reported assets of $68,000.00 by her 
life expectancy of 6.2 years, it would have allowed for 
$10,967.00 annually, or $913.00 monthly.  When this amount is 
added to the veteran's monthly income of $1,733.00, the 
resulting total of $2,646.00 would have more than covered the 
$2,345.00 in monthly payments for the veteran's nursing home 
care for her full life expectancy.  

Thus, the amount that would have been expected to be spent 
over the course of the veteran's life expectancy was below 
the amount of the corpus of estate.  Accordingly, it is 
reasonable to assume that the veteran could have used a 
portion of the money to pay her future living expenses.  
Consequently, the Board concludes that the veteran's corpus 
of estate at the time she made application for pension and at 
the time of her death was excessive for purposes of 
eligibility for VA nonservice-connected pension benefits.

The Board is aware that the veteran served her country 
faithfully in World War II.  In addition, she had sought no 
benefits from VA, except a VA loan, in all the years after 
service, and she only filed her claim for a non service-
connected pension coincident with her moving to a nursing 
home.  The Board further recognizes that her reliance on 
savings to meet monthly expenses may have indeed been 
unsettling had she lived.  In short, the Board is extremely 
sympathetic to the veteran's claim, and the derivative claim 
of her daughter, the appellant.  Nonetheless, the law makes 
it clear that the award of a nonservice- connected pension, 
unlike many other VA benefits, is contingent upon the 
claimant meeting certain financial requirements.  See 38 
U.S.C.A. § 1522.  For reasons stated above, the Board finds 
that the veteran's financial situation would not have allowed 
her to be considered for a pension.  The Board is obligated 
to follow the law.  If the appellant disagrees with the law, 
her recourse is with the Congress of the United States.

In summary, based upon the current record, the Board finds 
that the veteran's net worth at the time she made application 
for pension and at the time of her death was of sufficient 
size such that it is reasonable to expect that some portion 
of it should have been consumed to defray the costs of her 
maintenance.  Accordingly, the Board concludes that the 
veteran's net worth was a bar to his receipt of VA pension 
benefits, and is also a bar for accrued benefits purposes.  
38 U.S.C.A. §§ 1543, 5121; 38 C.F.R. §§ 3.274, 3.275, 3.1000.

Burial Benefits

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1)  At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2)  The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3)  The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  38 C.F.R. § 3.1600(b); 
see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1)  The deceased veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b) or (c); or

(2)  The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3)  The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the VA has determined, in connection 
with a claim for monetary benefits, that the disability was 
not incurred in line of duty); and

(4)  The veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States.  
38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600(f) (2003).

The appellant submitted her application for burial benefits 
in November 2005.  She specified that she was not claiming 
that the cause of death was service connected.

In January 2005, the RO notified the appellant that her claim 
for burial benefits and a plot or interment had been denied.  
She appealed, indicating in her statements that she should be 
entitled to burial benefits by virtue of the fact that the 
veteran should have been awarded nonservice-connected pension 
benefits based upon an existing claim at the time of her 
death.  

After a careful review of the evidence in this case, the 
Board concludes that the requirements for a burial allowance 
have not been satisfied.

In this case, the death certificate listed the cause of death 
as respiratory failure as a consequence of pneumonia.  At the 
time of her death, the veteran was an inpatient at Kindred 
Hospital of Las Vegas.

Thus, at the time of her death, the veteran was not receiving 
treatment under the authority of VA, and was not hospitalized 
or traveling under VA authority.  Further, the veteran died 
at a private facility and nothing in the record suggests that 
the facility was under contract with VA.  38 C.F.R. §§ 
3.1600(c), 3.1605.

The veteran was not in receipt of pension benefits at the 
time of his death, nor would she have been in receipt of such 
benefits.  Therefore, pension benefits were not being paid at 
the time of the veteran's death.  38 C.F.R. § 3.1600(b)(1).  
Although there was a claim for pension pending at the time of 
the appellant's death, the veteran was found ineligible for 
such benefits on the basis of her net worth, as noted in the 
decision above.  38 C.F.R. § 3.1600(b)(2).

Neither during the veteran's lifetime nor at the time of her 
death was service connection for any disability in effect.  
Thus, compensation was not being received for any disability 
at the time of the veteran's death.  38 C.F.R. § 
3.1600(b)(1).

In addition, there was no claim or claims pending at the time 
of death that would have resulted in an award of service 
connection.  38 C.F.R. § 3.1600(b)(2).

The appellant did not indicate on her November 2005 
application for burial benefits, and there is no other 
indication in the record, that the veteran's body is held by 
a State or political subdivision of a State, that there is no 
next of kin or other person claiming the body, and that there 
are not sufficient available resources to cover burial and 
funeral expenses.  To the contrary, in her November 2005 
application for burial benefits, she specified that the 
veteran was not buried in a cemetery owned by a state or the 
federal government, and that the expenses were paid by the 
veteran's trust.  Therefore, a burial allowance is also not 
warranted under 38 C.F.R. § 3.1600(b)(3).

For reasons similar to those set out above, the appellant is 
also not entitled to a plot or interment allowance.  The 
requirements for eligibility for a burial allowance have not 
been met, and the veteran was not buried in a state or 
national cemetery.  As noted above, the appellant specified 
in her November 2005 application for burial benefits that the 
veteran was not buried at a state owned cemetery.  38 C.F.R. 
§§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).

Finally, there is no indication, nor has it been alleged that 
the veteran was discharged from service for a disability 
incurred or aggravated in the line of duty.  38 C.F.R. 38 
C.F.R. § 3.1600(f)(3).

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should be 
entitled to the benefits based on the fact that the veteran 
should be found eligible for VA nonservice-connected pension; 
unfortunately, the Board has no authority to act outside the 
constraints of the statutory and regulatory criteria.

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case.  In a case such 
as this where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v 
.Brown, 6 Vet. App. 426 (1994).  



ORDER

Entitlement to VA nonservice-connected pension, for accrued 
benefits purposes, is denied.  

Entitlement to a nonservice-connected burial allowance and/or 
a plot or interment allowance is denied.




	                        
____________________________________________
	M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


